Citation Nr: 0529185	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V.M., and A.B.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to a TDIU.  The veteran, who had active service 
from April 1941 to January 1946, appealed that decision to 
the Board.

In a March 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder and a duodenal ulcer with resulting 
gastric resection.  The Board also found that new and 
material evidence had not been submitting to reopen claims 
for service connection for tinea pedis and a skin disorder of 
the hands.  In addition, the Board denied the veteran's 
claims for increased evaluations for residuals of a shell 
fragment wound of the upper arms, residuals of a gunshot 
wound of the left ankle, and residuals of a shell fragment 
wound of the left hand.  Therefore, these issues are no 
longer on appeal. 

The Board in March 2005 also remanded the issue of 
entitlement to a TDIU for additional development.  That 
development has been completed and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  The VA has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's compensable service-connected disabilities 
include residuals of a shell fragment wound of the right 
upper arm, rated as 30 percent disabling; residuals of a 
gunshot wound of the left ankle, rated as 20 percent 
disabling; and residuals of a shell fragment wound of the 
left hand, rated as 10 percent disabling.

3.  The veteran's noncompensable (zero percent) service-
connected disabilities include residuals of a shell fragment 
wound of the left upper arm, residuals of an appendectomy 
scar, a perianal abscess, and residuals of a lumbosacral 
phosphorous burn.

4.  The veteran's combined total disability evaluation is 50 
percent. 

5.  The veteran completed one year of high school and last 
work in a steel mill in 1966.

6.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a TDIU.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes. The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of the rating decision 
dated in September 2002, a statement of the case (SOC) issued 
in May 2003, a supplemental statement of the case (SSOC) 
issued in July 2005, and a letter by the Appeals Management 
Center (AMC) dated in March 2005.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  The AMC's letter also 
provided the veteran with information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A.           
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board thus finds that VA complied with its revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R.  § 
3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  In addition, a VA 
examiner reviewed the claims file in March 2005 and offered 
an opinion concerning the effect the veteran's service-
connected disabilities had on his ability to work.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that is he entitled to a TDIU because he 
is unable to secure or maintain substantially gainful 
employment due to his service-connected disabilities.  For 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.

Even if the rating for a veteran's disability fails to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disability may be considered under subjective 
criteria. If the veteran is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

In this case, the veteran's compensable service-connected 
disabilities include residuals of a shell fragment wound of 
the right upper arm, rated as 30 percent disabling; residuals 
of a gunshot wound of the left ankle, rated as 20 percent 
disabling; and residuals of a shell fragment wound of the 
left hand, rated as 10 percent disabling.  

His noncompensable service-connected disabilities include 
residuals of a shell fragment wound of the left upper arm, 
residuals of an appendectomy scar, a perianal abscess, and 
residuals of a lumbosacral phosphorous burn.  Hence, the 
combined disability evaluation for these disorders is 50 
percent.  See 38 C.F.R. § 4.25, Table I.

As the veteran does not meet the schedular prerequisites for 
assignment of a total evaluation for compensation purposes, 
he can only be granted a total evaluation if it is shown that 
his service-connected disabilities, when considered in light 
of his education and occupational experience, render him 
unable to obtain or retain substantially gainful employment.  
See 38 C.F.R. § 4.16(b). 

In his VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability), the veteran indicated 
that his disabilities first effected full-time employment on 
June 30, 1966.  He also indicated that he had one year of 
high school with no additional training.  However, the 
veteran provided no specific information concerning his last 
place of employment or the circumstances surrounding his 
retirement.

At a personal hearing held in July 2004, the veteran 
testified that he had not been able to work since he retired.  
He indicated that he retired because many years ago from a 
steel mill because of his back.  When asked about his ankle, 
arms, and hand, however, the veteran replied, "Yes.  That's 
why I got out[,] I quit as soon as I could."  The veteran's 
representative clarified that the veteran had to stop working 
in the steel mill because of his service-connected residuals 
of a lumbosacral phosphorous burn.  Parenthetically, the 
Board notes that this service-connected disability is 
currently rated at the noncompensable level.  

The veteran's service-connected disabilities were examined by 
VA in August 2000, January 2002, February 2004, and September 
2004.  These reports include extensive clinical findings 
pertaining to the veteran's service-connected disabilities, 
particularly those involving his left ankle, left hand, and 
upper arms.  However, none of these reports includes a 
medical opinion concerning the impact these disabilities have 
on his ability to secure or maintain gainful employment, 
which is the central issue in this case.  Therefore, they are 
not particularly relevant to the issue of a TDIU.  

However, an opinion concerning the veteran's employability 
was offered at a VA examination performed in March 2005.  At 
that time, the examiner reviewed the claims file and examined 
the veteran's service-connected disabilities.  Thereafter, 
the final diagnoses included: (1) status post shell fragment 
wound to both shoulders with posttraumatic degenerative 
arthritis of the acromioclavicular joint; (2) shrapnel wound 
to both hands with residual nerve damage to the right hand; 
(3) gunshot wound to the left ankle with posttraumatic 
arthritis and nerve damage resulting in mild foot-drop; (4) 
status post prostate cancer; (5) status post gastrectomy for 
peptic ulcer disease; (6) status post and permanent pacemaker 
implant; (7) hearing loss, pending further documentation by 
audiometric examination.  The examiner then opined that the 
veteran is fully employable, although his job should be 
restricted to that which can be done without prolonged 
walking, standing, or stair climbing.  

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  The Board has reached this decision based on a 
careful review of the entire evidence of record, with 
significant weight accorded to the medical opinion contained 
in the March 2005 VA examination report.  Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position). 

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b). Hence, 
the appeal is denied.



ORDER

The claim of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


